                        UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION


FARRAH MARQUETTE, et al.,

                        Plaintiffs,                                    Case No. 18-CV-1719

         v.

OSHKOSH DEFENSE, LLC,

                        Defendant.


                       ORDER FOR APPROVAL OF SETTLEMENT
                  AND STIPULATION FOR DISMISSAL WITH PREJUDICE


         On reading and filing the foregoing Joint Motion of the parties;

         IT IS HEREBY ORDERED that the Settlement Agreement is approved and the case is

dismissed with prejudice and without costs to any party.

         Dated this 4th day of March, 2020.




                                              s/ William C. Griesbach
                                              William C. Griesbach, District Judge
                                              United States District Court




21963239.1
             Case 1:18-cv-01719-WCG Filed 03/04/20 Page 1 of 1 Document 100
